Case 2:18-cr-00179-WJM Document 119 Filed 02/06/20 Page 1 of 1 PageID: 2235



                        UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF NEW JERSEY


 UNITED STATES OF AMERICA,                               Crim. No. 2:18-cr-00179 (WJM)


               v.                                                     ORDER

 JERMAINE GRANT and LINCOLN
 WARRINGTON,

                      DEFENDANTS.



WILLIAM J. MARTINI, U.S.D.J.:
      THIS MATTER comes before the Court upon Defendants Jermaine Grant and
Lincoln Warrington’s (“Defendants”) request for certain letters the Court received directly
from members of the public. ECF No. 113. Defendants also request that the Court order
the Government to disclose whether it was aware of the letters prior to sentencing. Id. The
Government filed a response on February 5, 2020, denying prior knowledge of the letters
and opposing Defendants’ request for copies. ECF No. 116.
        In reaching the sentences imposed on January 28, 2020, the Court did not rely on
the letters at issue. They did not affect the Court’s judgment of an appropriate sentence in
any manner. Therefore, Defendants are not entitled to the letters. See United States v.
Nappi, 243 F.3d 758, 772 (3d Cir. 2001) (“[W]hen the District Court relies on documents
other than the federal PSI at sentencing, we hold that Rule 32(c)(1) requires the District
Court to share any such documents with counsel for the defendant . . . (emphasis added)).
Again, the Court did not rely on the letters at issue.
       Accordingly, IT IS on this 6th day of February 2020, ORDERED that Defendants’
request for copies of the letters is DENIED.




                                                 /s/ William J. Martini
                                                 WILLIAM J. MARTINI, U.S.D.J.
